Case 2:20-cv-00245-JDCG-KK Document 1-2 Filed 02/24/20 Page1 of 8 PagelD #: 9

au—Vn__—_——

 

 

 

MICHAEL SCOTT GRUPP, II 14T™ JUDICIAL DISTRICT COURT

vs. No. _2070- 0001 PARISH OF CALCASIEU

STATE FARM MUTUAL AUTOMOBILE : STATE OF LOUISIANA

INSURANCE COMPANY

FILED: JAN 0 2 2020 ruin
DEPUTY CLERK ~

\Con

PETITION FOR DAMAGES
NOW INTO COURT, through undersigned counsel, comes MICHAEL S. GRUPP, II,

Petitioner, a person of the full age of majority domiciled in Calcasieu Parish, Louisiana, who ¢\

respectfully states that: SCANNE D
1. JAN 16 2020
Named as defendant herein is: ee

A. STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, a foreign
insurance company authorized to do and doing business in the Parish of Calcasieu, State of
Louisiana, hereinafter referred to at times as "STATE FARM."

2.

At all times mentioned herein, Paula Langer Cooper owned and was operating that vehicle
described as a 2010 Lincoln Navigator bearing VIN SLMJJ2H55AEJ11122 and Louisiana License
Plate No. ST27404.

3.

At all times mentioned herein, Petitioner was the operator of that certain vehicle described
as a 2015 Chevrolet Express G35 bearing VIN 1GBOG2CGXF1137891 and Louisiana License
Plate No. C346730 with the permission of the owner, ARC AIR CONDITION AND HEATING.

4,

At all times mentioned herein, STATE FARM had in full force and effect a policy (policy
no.: 3215736-A23-18C) of automobile liability insurance providing uninsured/underinsured motor
vehicle coverage in favor of petitioner, MICHAEL S. GRUPP, II. The underlying liability

coverage is not sufficient to cover Petitioner’s damages.

 

 

my

M
Filing Date: 01/02/2020 12:00 AM Page Count: 3

Case Number: 2020-000007
Document Name: PETITION

   

 
 

check i BHO Nach
0 con! Casa

DEFENDANTS Wo Ay

ee

  

JAN 1.5 2020
Case 2:20-cv-00245-JDC-KK Document 1-2 Filed 02/24/20 Page2 of 8 PagelD#: 10

5.

On or about the 12" day of January, 2018, the vehicle Petitioner was driving was traveling
east on Belden Street and came to a complete stop at the intersection of Kirkman Street when
suddenly and without warning, the said vehicle was rear-ended by the vehicle being driven by
Paula Langer Cooper.

6.
The sole proximate cause of the crash was the negligence of Paula Langer Cooper in the

following non-exclusive particulars:

a) In failing to see what she should have seen;

b) In driving generally in a reckless and careless manner;

c) In rear-ending the vehicle which Petitioner occupied;

d) In failing to notice the imminence of a crash and taking necessary steps to avoid
the same; and

e) Any other acts of negligence which may be revealed through discovery and proven

at the trial of this case.
7.

As a result of the said crash, Petitioner received the following injuries:

a) The usual bumps, bruises and contusions resulting from a crash of this type;

b) Neck pain including but not limited to the discs, ligaments, and muscles of his
spine; and

c) Upper and lower back pain including but not limited to the discs, ligaments, and

muscles of his spine.
8.

As a result of the crash, Petitioner has suffered and is entitled to recover for the following
items of damage:

PLAINTIFF NO. 1:

a) Past, present, and future medical expenses;
b) Past, present, and future physical pain and suffering;
c) Past, present, and future mental anguish, pain, and inconvenience;
d) Permanent disability;
) Loss of earnings and/or earning capacity; and
h) Loss of enjoyment of life.
9.

Petitioner’s cause of action stated herein against the Defendant does exceed fifty thousand
dollars exclusive of interest and costs.

WHEREFORE, the premises considered, Petitioner prays that:

I. Defendants, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

be served with a copy of this petition and be duly cited to appear and answer same;
Case 2:20-cv-00245-JDC-KK Document 1-2 Filed 02/24/20 Page.3 of 8 PagelD#: 11

II. After due proceedings had, there be judgment herein in favor of Petitioner, MICHAEL
S. GRUPP, II and against defendant, STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY, for such sums as may be reasonable under the circumstances of this case, together
with legal interest thereon from the date of judicial demand, until paid, penalties, attorney fees,
and all costs of these proceedings; and

III. Petitioner be granted all further and different relief as the facts, law, and equity of

this case require.

RESPECTFULLY SUBMITTED BY

 

 

MICHAEL J. WILLIAMSON (#31004)
AARON BROUSSARD (#30134)
JASON R. BELL (#30860)

RACHEL K. COUVILLION (#33927)
1301 Common Street

Lake Charles, LA 70601

(337) 439-2450 Telephone

(337) 439-3450 Facsimile

Mike@broussard-hart.com

SERVICE INSTRUCTIONS:

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
Through its registered agent for service of process:

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, LA 70809
Case 2:20-cv-00245-JDC-KK Document 1-2 Filed 02/24/20 Page4 of 8 PagelD#: 12
, APPENDIX 9.6

LOUISIANA CIVIL CASE REPORTING
Civil Case Cover Sheet - LA. R.S. 13:4688, Part G, §13 of the Louisiana Supreme Court
General Administrative Rules, and Appendix 9.6 of the Louisiana District Court Rules

This civil case cover sheet shall be completed by counsel for the petitioner, counsel’s authorized
representative, or by the self-represented litigant (if not represented by counsel) and submitted with the
original petition filed with the court. The information should be the best available at the time of filing.

This information does not constitute a discovery request, response or supplementation, and is not

admissible at trial.

Suit Caption:
Michael Scott Grupp, IT

Court: 14th Judicial District Court

Parish of Filing: Calcasieu

i

ii

£00000-0z0z

L

nm

ini

il

uxow ymo> aurardng - seSeureq :aure
i

Ml

1 3Um0D afeg

Name of Lead Petitioner’s Attorney: Michael J. Williamson

Name of Self-Represented Litigant:

l

Number of named petitioners:

State Farm Mutual Automobile Insurance
s Company

Docket Number: 2p Ld = ton

FILED “AN 0-2 2020

 

Filing Date:

     

i CaaS

l

Number of named defendants:

Type of Lawsuit: Please check the categories which most appropriately apply to this suit

(no more than 3 categories should be checked):

(CAuto: Personal Injury
DAuto: Wrongful Death
CJAsbestos: Property Damage
(Product Liability
Uintentional Bodily Injury
[Intentional Wrongful Death
(]Business Tort
(Defamation
(Environmental Tort
J Intellectual Property
CO Legal Malpractice
C Other Professional Malpractice
CO Maritime
1 Wrongful Death
[General Negligence

U0 Auto: Property Damage
Auto: Uninsured Motorist
(J Asbestos: Personal Injury/Death
Ld Premise Liability
C1 Intentional Property Damage
(J Unfair Business Practice
(CJ Fraud
CJ Professional Negligence
(J Medical Malpractice
(J Toxic Tort
(J Other Tort (describe below)
CO Redhibition
(LJ Class action (nature of case)

Please briefly describe the nature of the litigation in one sentence of additional detail:
Defendant had in effect a policy of automobile liability insurance providing uninsured/underinsured motor
vehicte coverage in favor of petitioner. The underlying coverage was not sufficient to cover damages.

Following the completion of this form by counsel, counsel’s representative, or by the self-represented
litigant, this document will be submitted to the Office of the Judicial Administrator, Supreme Court of

Louisiana, by the Clerk of Court.

Name, address and contact information of person completing I
Signature C 4

Name Michael J. Williamson

Address 1301 Common Street, Lake Charles, LA 70601

Phone number: (337) 439-2450 E-mail address: mike@broussard-hart.com

 
Case 2:20-cv-00245-JDC-KK Document 1-2 Filed 02/24/20 Pages of 8 PagelD#: 13

TO: COMMISSIONER OF INSURANCE
P.O. BOX 94214

BATON ROUGE, LA 70604
FROM: CLERK OF COURT, PARISH OF CALCASIEU

RE: R.S. 92800.7 PERSONAL INJURY SUIT

Section A shall be obtained by the Clerk of Court at the time suit is filed and submitted to the Commissioner of Insurance within 30 days of filing. Section A shall
also be completed at the time Judgment becomes definitive.

A. INITIAL IN FORMATION

1. Caption of Suit: | Michael Scott Grupp, II
Vs.

State Farm Mutual Automobile Insurance Company

 

 

 

 

a) Parish: Calcasieu b) Docket No.
c) Judicial District: 14% d) Filing Date:
e) Type Suit:
lL. Auto 7. Professional Liability
2.__X Uninsured Motorist a. Medical
3. Government Liability b. Legal
4. General Liability c. _____ Architectural
5. Products Liability d. Accounting
6. Property Damage e. Engineering
8. Ss Other

2. Nature of injuries (if ascertainable from Petition):

Plaintiff sustained injuries to his neck and upper and lower back.

Section B shall be obtained by the Clerk of Court and submitted to the Commissioner of Insurance within 30 days of definitive Judgment. (Section A, [1 a-c] must
also be completed in order to accurately report.)

B. JUDGMENT INFORMATION

1. Judgment by Merit Trial
a) Judge Jury
b) For the Plaintiff For the Defendant
C) Judgment awarded, exclusive of interest and costs:
i. -0-
ii. -0- but less than $10,000
iii. $10,000, but less than $25,000
iv. $25,000, but less than $50,000
v. $50,000, but less than $100,000
vi. $100000, but less than $250,000

Vii.
Vili.

$250,000, but less than $500,000
$500,000, but less than $750,000

ix. $750,000, but less than $1,000,000
X. $1,000,000, but less than $2,000,000
Xi. $2,000,000, or more
2. Appeal Status:
a) Appeal Entered b) No Appeal Entered

Section C shall be completed by the Clerk and submitted to the Commissioner of Insurance within 30 days of dismissal

3. DISMISSAL INFORMATION

1. Date of dismissal:

2. With prejudice Without prejudice

Section D: A processing fee of $10.00 shall be taxed as costs of court in each suit on which the information required by this section is submitted by the Clerk of
Court. Upon rendering of Judgment under Section B of this form or dismissal under Section C of this form, $5.00 shall be paid to the Commissioner of Insurance
by the Clerk of Court and $5.00 shall be retained by the Clerk of Court from the court costs paid in Section D.

CLERK OR DEPUTY CLERK

(nn

Cc
Filing Date: 01/02/ 2020 12:00 AM

Case Number: 2020-000007
Document Name: PLEADING

an

age Count: 1
Case 2:20-cv-00245-JDC-KK Document 1-2 Filed 02/24/20 Page.6 of 8 PagelD#: 14

MICHAEL SCOTT GRUPP, II : 14™ JUDICIAL DISTRICT COURT

 

 

VSNo. } bd -Wn ; PARISH OF CALCASIEU
STATE FARM MUTUAL STATE OF LOUISIANA
AUTOMOBILE INSURANCE
mS, 92 : V Byun
FILED: 2020 : (TULDREM

DEPUTY CLERK

REQUEST FOR WRITTEN NOTICE OF
ASSIGNMENT AND/OR WRITTEN NOTICE OF
ANY ORDER OR JUDGMENT MADE OR RENDERED

TO: Honorable Lynn H. Jones, Il

Calcasieu Parish Clerk of Court

1000 Ryan Street

Lake Charles, LA 70601

In accordance with the provisions of Articles 1571 and 1572 of the Louisiana Code of Civil
Procedure, you are hereby requested to give us, as counsel for Plaintiff MICHAEL SCOTT
GRUPP, II, in the above-entitled cause, written notice, by mail, ten (10) days in advance of any date
fixed for any trial or hearing of the case, whether on exception, rules, or merits thereof.

And in accordance with the provisions of Articles 1913 and 1914 of the Louisiana Code of
Civil Procedure, you are hereby additionally requested to send us immediate notice of any order or
judgment made or rendered in this case upon the entry of any such order or judgment.

Thank you for your cooperation.

RESPECTFULLY SUBMITTED BY
BROUSSARD & HART, LLC,

 

 

MICHAEL J. WILLIAMSON (#31004)
AARON BROUSSARD (#30134)
JASON R. BELL (#30860)

RACHEL K. COUVILLION (#33927)
1301 Common Street

Lake Charles, LA 70601

(337) 439-2450 Telephone

(337) 439-3450 Facsimile

Mike@broussard-hart.com

 

 

Filing Date: 01/02/2020 12:00 AM Page Count: 1
Case Number: 2020-000007

Document Name: REQUEST WRITTEN NOTICE

Page 1 of 1
Case 2:20-cv-00245-JDC-KK,Doryment 1-2 Filed Re Ty 8 of 8 PagelD #: 15
&
HART

 

 

1301 ComMMON STREET STEVEN BroussaRD

Laxe Cuar.es, La 70601 PERSONAL INJURY ATTORNEYS RACHEL @BROUSSARD-HART.COM
RANDALL E, Harr*

TELEPHONE (337) 439-2450 RANDALL@BROUSSARD-HART.COM

FacsIMiLe (337) 439-3450 AARON BROUSSARD

AARON@BROUSSARD-HART.COM
WWW.BROUSSARD-HART.COM MIcwae1 J. WILLIAMSON
January 2, 2020 MIKE@BROUSSARD-HART.COM

*LICENSED IN TX AND La

VIA HAND DELIVERY

Honorable H. Lynn Jones JAN 02 2020

14" Judicial District Court FILED

1000 Ryan Street oo '
Lake Charles, LA 70601

 

Deputy Clerk of Court
Re: Michael Scott Grupp, II « rae
Vs. 2020-)"

State Farm Mutual Automobile Insurance Company

Dear Mr. Jones:
Enclosed please find an original and two (2) copies of a Petition for Damages and
Request for Written Notice. Please file the originals in the record, serve copies of these pleadings

as instructed in the Petition, and return a conformed copy of each to our office.

Enclosed is our firm’s check in the amount of $450.00 to cover the filing and service fees
associated with this matter.

Thanking you in advance for your time and kind assistance, I remain

Sincerely,

MICHAEL J. WILLIAMSON

MJW/hdw
Enclosures

 

 

gay gE

Filing Date: 01/02/2020 12:00 AM Page Count: 1
Case Number: 2020-000007
Decument Name: LETTER
Case 2:20-cv-00245-JDC-KK Document 1-2 Filed 02/24/20 Page.8 of 8 PagelID#: 16

 

 

Citation

MICHAEL SCOTT GROUP II Butt eg 14" Judicial District Court
VS.  2020-000007 > Saag « State of Louisiana
STATE FARM MUTUAL eee SS Parish of Calcasieu
AUTOMOBILE INSURANCE iV joss
COMPANY
THE STATE OF LOUISIANA
TO: STATE FARM MUTUAL

AUTOMOBILE INSURANCE

COMPANY

THROUGH LOUISIANA

SECRETARY OF STATE,

8585 ARCHIVES AVE

Baton Rouge, LA 70809

Parish of East Baton Rouge, Louisiana, Defendant in said suit:

YOU ARE HEREBY CITED TO APPEAR before said Court, for said Parish, and to comply with the demand contained in
the petition of MICHAEL SCOTT GRUPP II, "PETITION FOR DAMAGES" against you, certified copy of which
petition accompanies this citation, or file your answers thereto in writing in the office of the Clerk of Court, at the Courthouse,
in the City of Lake Charles, in said Parish, within fifteen (15) days after the service hereof, under penalty of default.

Witness the Honorable Judges of said Court, at Lake Charles, Louisiana, this 2nd day of January 2020.

Slt Lyne Heo

Issued and delivered January 15, 2020

 

 

 

Shelbie Hardy
Deputy Clerk of Court
BEETS" SERVICE INFORMATION
Received on the day of 20___, and on the day of 20___, served the above named

party as follows:

PERSONAL SERVICE on the party herein named

 

DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile

in the parish in the hands of , @ person apparently over the age of seventeen years, living and residing in
said domicile and whose name and other facts connected with this service, I learned by interrogating the said person, said party herein
being absent from his residence at the time of said service.

 

 

RETURNED:
PARISH OF this day of 20,
SERVICE $ BY:

 

Deputy Sheriff
MILEAGE $

TOTAL $

Party No. P001

0

Filing Date: 01/15/2020 11:16 AM Page Count: 1
Case Number: 2020-000007
Document Name: Citation

 

 

 

 

 

 

 

 

 

| File Copy |
CMS0085 Page 1 of 1

 
